 Case 1:19-cv-14474-RMB-JS Document 8 Filed 09/04/19 Page 1 of 2 PageID: 82



GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Tel: (973) 596-4500
Fax: (973) 596-0545

Attorneys for Plaintiff

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


BAUSCH HEALTH IRELAND LIMITED,
                                                      Civil Action No. 19-14474 (RMB) (JS)
                          Plaintiff,
                                                          Document Electronically Filed
        v.

APOTEX INC.,                                             NOTICE OF VOLUNTARY
                                                     DISMISSAL WITHOUT PREJUDICE
                          Defendant.



       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiff, by and through its undersigned counsel, hereby voluntarily dismisses this

action without prejudice.


Dated: September 4, 2019                      s/ William P. Deni, Jr.
       Newark, New Jersey                     William P. Deni, Jr.
                                              Charles H. Chevalier
                                              J. Brugh Lower
                                              GIBBONS P.C.
                                              One Gateway Center
                                              Newark, New Jersey 07102
                                              Tel: (973) 596-4500
                                              Fax: (973) 596-0545
                                              wdeni@gibbonslaw.com
                                              cchevalier@gibbonslaw.com
                                              jlower@gibbonslaw.com

                                              Attorneys for Plaintiff
Case 1:19-cv-14474-RMB-JS Document 8 Filed 09/04/19 Page 2 of 2 PageID: 83



OF COUNSEL:

Thomas P. Steindler
MCDERMOTT WILL & EMERY LLP
500 North Capitol Street N.W.
Washington, D.C. 20001
(202) 756-8000

Sami Sedghani
MCDERMOTT WILL & EMERY LLP
415 Mission Street, Suite 5600
San Francisco, CA 94105-2533
(628) 218-3908




                                   -2-
